         Case 1:16-cv-02786-GLR Document 143 Filed 01/24/20 Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

                                                         )
 CHRISTOPHER ZOIDIS, et al.,                             )
                                                         )
                                       Plaintiffs,       )   Civil Action No. GLR-16-2786
                                                         )
                 v.                                      )
                                                         )
 T. ROWE PRICE ASSOCIATES, INC.,                         )
                                                         )
                                                         )
                                       Defendant.        )
                                                         )

                                    JOINT STIPULATION
                                TO SET AMENDED SCHEDULE

        Plaintiffs Christopher Zoidis, Howard Gurwin, Jacqueline Peiffer, Charles L. Sommer,

Barbara L. Sommer, Donald W. Broton, Jr., Arturo Molina, Jr., (together, “Plaintiffs”) and

Defendant T. Rowe Price Associates, Inc. (“T. Rowe Price,” and together with Plaintiffs, the

“Parties”) file this Joint Stipulation to Set Amended Schedule (the “Joint Stipulation”). In support

of the Joint Stipulation, the Parties respectfully state as follows:

        This case was originally subject to phased discovery. See Apr. 26, 2017 Order at 1 (ECF

No. 94); see also Apr. 27, 2017 Initial Scheduling Order at 1 (ECF No. 95); Oct. 13, 2017 Order

at 1 (ECF No. 115). On March 6, 2019, the Court approved the Parties’ joint stipulation to de-

phase discovery and set an amended schedule. See Mar. 6, 2019 Order at 1 (ECF No. 131).

        In October 2019, the Parties sought the Court’s resolution regarding a discovery dispute,

agreeing that extensions of the fact discovery deadline and subsequent deadlines would likely be

necessary, depending on the Court’s ruling. See ECF Nos. 137, 138, 139. On October 23, 2019,

the Court issued an opinion with respect to the discovery dispute and directed that the parties

“confer regarding any necessary adjustments to the schedule and attempt to agree on a joint



                                                     1
        Case 1:16-cv-02786-GLR Document 143 Filed 01/24/20 Page 2 of 4



proposal for the Court’s consideration.” See Oct. 23, 2019 Order at 4 (ECF. No. 140). The parties

have conferred and agreed on the joint proposal set forth below.

       Accordingly, the Parties jointly propose that the Court enter the following schedule to

govern further proceedings:

        Date                     Event

        February 14, 2020        Substantial completion of document discovery

        August 14, 2020          Fact discovery complete

        October 16, 2020         Parties serve expert reports

        November 18, 2020        Parties serve rebuttal expert reports

        January 22, 2021         Expert discovery complete

        February 19, 2021        Dispositive motions due



Dated: January 24, 2020

 /s/ Andrew W. Robertson                                /s/ Robert A. Skinner
 Robin F. Zwerling (Admitted Pro Hac Vice)             John D. Donovan (Admitted Pro Hac Vice)
 Jeffrey C. Zwerling (Admitted Pro Hac Vice)           Robert A. Skinner (Admitted Pro Hac Vice)
 Susan Salvetti (Admitted Pro Hac Vice)                Amy D. Roy (Admitted Pro Hac Vice)
 Andrew W. Robertson (Admitted Pro Hac Vice)           ROPES & GRAY LLP
 Ana M. Cabassa-Torres (Admitted Pro Hac Vice)         Prudential Tower 800 Boylston Street
 ZWERLING, SCHACHTER & ZWERLING,                       Boston, Massachusetts 02199-3600
 LLP                                                   Telephone: (617) 951-7000
 41 Madison Avenue                                     Facsimile: (617) 951-7050
 New York, NY 10010                                    john.donovan@ropesgray.com
 Telephone: (212) 223-3900                             robert.skinner@ropesgray.com
 Facsimile: (212) 371-5969                             amy.roy@ropesgray.com
 rzwerling@zsz.com
 jzwerling@zsz.com                                     Jonathan Ference-Burke, Fed. Bar No. 20824
 ssalvetti@zsz.com                                     ROPES & GRAY LLP
 arobertson@zsz.com                                    2099 Pennsylvania Ave., NW
 acabassa@zsz.com                                      Washington, DC 20006
                                                       Telephone: (202) 508-4600
                                                       Facsimile: (202) 508-4650
                                                       jonathan.ference-burke@ropesgray.com


                                                2
        Case 1:16-cv-02786-GLR Document 143 Filed 01/24/20 Page 3 of 4



Stuart M. Rennert (Bar No. 28931)                 Ward B. Coe III, Federal Bar No. 00282
MCKOOL SMITH                                      GALLAGHER EVELIUS & JONES LLP
1999 K Street NW, Suite 600                       218 North Charles Street, Suite 400
Washington, DC 20006                              Baltimore, Maryland 21201
Telephone: (202) 370-8300                         Telephone: (410) 727-7702
Facsimile: (202)370-8344                          Facsimile: (410) 468-2786
srennert@mckoolsmith.com                          wcoe@gejlaw.com

J. Michael Hennigan (Admitted Pro Hac Vice)       Counsel for Defendant
MCKOOL SMITH HENNIGAN, P.C.
300 South Grand Avenue, Suite 2900
Los Angeles, CA 90071
Telephone: (213) 694-1200
Facsimile: (213) 694-1234
hennigan@mckoolsmithhennigan.com

Stephen J. Oddo (Admitted Pro Hac Vice)
Jenny L. Dixon (Admitted Pro Hac Vice)
ROBBINS ARROYO LLP
600 B Street, Suite 1900
San Diego, CA 92101
Telephone: (619) 525-3990
Facsimile: (619) 525-3991
soddo@robbinsarroyo.com
jdixon@robbinsarroyo.com

Ira Neil Richards (Admitted Pro Hac Vice)
SCHNADER HARRISON SEGAL & LEWIS
LLP
1600 Market Street, Suite 3600
Philadelphia, PA 19103
Telephone: (215) 751-2503
Facsimile: (215) 751-2205
irichards@schnader.com

Counsel for Plaintiffs




                                              3
        Case 1:16-cv-02786-GLR Document 143 Filed 01/24/20 Page 4 of 4



                                CERTIFICATE OF SERVICE

       I hereby certify that on January 24, 2020, I caused a true and correct copy of the foregoing

document to be served upon all counsel of record via the ECF system, and emailed a copy of the

same to MDD_JMCCHAMBERS@mdd.uscourts.gov.

                                                            /s/ Robert A. Skinner
                                                            Robert A. Skinner




                                                4
